Citation Nr: 0708836	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  06-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for loss/erosion of teeth, 
to include as secondary to the veteran's service connected 
fibromyalgia, and to include as due to undiagnosed illness.

(The issue of entitlement to eligibility for vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code is the subject of a separate 
appellate action.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991, and had additional periods of reserve service.  He had 
service in Southwest Asia from October 2000 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for loss/erosion of teeth.

In February 2007, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2006).  The 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War and is a "Persian Gulf veteran."  
See 38 C.F.R. § 3.317 (2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2006).

There is no question that the veteran currently has loss and 
erosion of his teeth, which the veteran reports as having an 
onset approximately two years after his discharge from 
service.  A VA dental examination dated September 2004 
indicated that the veteran definitely had erosion of the 
teeth, and, although the veteran had not demonstrated acid 
reflux previously, it would be assumed that since the veteran 
did not admit to any parafunctional habits, that he must have 
some kind of acid reflux to cause the erosion.  The report of 
the veteran's March 2005 Gulf War Guidelines examination 
noted the veteran had deterioration of his teeth thought 
secondary to gastroespohageal reflux disease (GERD).  A 
letter from a private dentist, dated January 2006, also 
indicated that the veteran had erosion of the teeth, which 
the dentist initially felt was due to acid reflux; however, 
it was also noted that acid reflux testing was negative; and 
the dentist indicated that he was concerned that the veteran 
might have been exposed to something during his period of 
service that could have caused this condition.  Thus, while 
the veteran's erosion and loss of teeth have generally been 
related to acid reflux, the veteran has not been formally 
diagnosed with acid reflux.  Furthermore, it does not appear 
that any examiner has addressed the question of whether the 
veteran's erosion or loss of teeth is a manifestation of an 
undiagnosed illness.  As such, the Board must remand this 
issue for a further medical opinion as to the etiology of the 
veteran's tooth loss and erosion.

In addition, the Board notes that it appears that the veteran 
has been receiving private dental treatment since 2001.  Upon 
remand, the RO should also make an attempt to secure all 
available relevant private medical records from this private 
dental facility, not already of record.

The Board regrets the additional delay in adjudicating the 
veteran's claim that a further remand will create; however it 
is necessary to ensure that the veteran receives all due 
consideration under the law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his tooth loss and tooth 
erosion from 1991 to the present.  After 
securing any necessary release(s), the RO 
should request copies of all indicated 
records which have not been previously 
secured and associated with the claims 
folder, to include records from any VA 
facilities, and any available private 
records from the Memphis Dental Group.  

2.  Schedule the veteran for a VA medical 
examination in order to determine whether 
the veteran's loss or erosion of the 
teeth is at least as likely as not (i.e., 
to a probability of 50 percent or 
greater) that the tooth erosion is 
related to service (in particular, his 
service in Southwest Asia) or is due to 
or the result of a service-connected 
disability, specifically the veteran's 
fibromylagia.  The examiner should also 
provide an opinion and discuss whether 
there is a reasonable probability that 
loss or erosion of teeth is a 
manifestation of an undiagnosed illness 
attributable to service in the Persian 
Gulf.  

The claims file, to include a copy of 
this Remand, should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  .

3.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



